Title: To Alexander Hamilton from Samuel Stringer [13 May 1799]
From: Stringer, Samuel
To: Hamilton, Alexander


          
            Dear General
            May 13, 1799
          
          I take the liberty to address you in behalf of Mr. Walter B. Vrooman, Son of the Widow Vrooman, a Sister in Law of mine, at Schonectady, who is very desirous   of entering into the Army of the United States.  He is a soldierly looking Man, well calculated for a military life, and I do believe would make a good Officer—If Sir, you can with propriety, from what I have related, recommend him for an appointment as a Subaltern in either of the Regiments raised or to be raised, the favour will be esteemed as conferred on Dear Sir Yr. most Obedt. and very Huml. Servt.
          
            Saml. Stringer
          
        